DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because the “black box” elements of figures 1A-1D and 2A-2B are not descriptively labeled.  The structural elements are merely labeled with identifying numbers. Since these elements are not illustrated as well-known graphical representations, Applicant is required to provide descriptive labels or suitable meaningful legends under 37 CFR § 1.83 (a) and 1.84 (o).
	Correction is required.

:
Pages 11 and 12 refer to diffusers 4A and 4B.  These items are not shown in the figures.  Also these item numbers conflict with 4A and 4B of figure 4 which are diffusers on different devices.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 states “wherein the second reverberation time value is greater than the first reverberation time value”.  It is unclear if claim 8 is supposed to be dependent on claim 4 as written, or claim 7.  The claim only makes sense if it is dependent on claim 7, so that is assumed herein.

Regarding claim 20, the overall structure of the claim is unclear.  It appears the amendment made tries to mash claim 1 and claim 17 together.  The claim states “A computer program comprising operating instructions configured to perform the steps of the method according to claim 17, when carried out in a control unit of an acoustic enhancement device for producing a reverberation in a room, the device comprising:”, but then goes on to describe a device performing the method.  This doubling up of the recitation causes confusion.  Since referring to “the method according to claim 17” is a short hand way of incorporation the entirety of claim 17, all of the wording of claim 17 is assumed to be in the preamble.  This leads to referring to things like “an analogue input signal” and “a control unit” twice, where it is unclear if they are the same or referring to differing things.  It is unclear why everything must be essentially stated twice.  It is suggested applicant go back to the old form (before the amendment) or cut out the reference to claim 17.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is to a program which is not a process, machine, manufacture, or composition of matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi et al. (US 6072879).

Regarding claim 1, Ouchi discloses an acoustic enhancement device for producing a reverberation in a room, the device comprising: 
- a microphone (figures 1, 5, and 6, mic 78) configured to capture an analogue input signal (output of 78) representing input sounds (such as piano in figure 8) present in the room (106, figure 8), the input sounds including first sounds generated by an acoustic source located in the room (column 5 line 66- column 6 line 6, column 8 lines 1-15); 
- a control unit (figure 1, DSP 170 plus A/D converter 112), connected to the microphone to receive the analogue input signal, configured to generate a digital signal (output of 112) representing the analogue input signal and programmed to process the digital signal (via 170) in real time to generate a digital output signal (output of 170, column 8 lines 1-16); 
- a diffuser connected to the control unit (72) and configured to emit second sounds in the room based on the digital output signal (column 8 lines 1-16), wherein the control unit is configured to process the digital signal in such a way that the second sounds produce a predetermined reverberation effect in the room (see at least column 1 lines 4-31 and Reverb column 9 lines 15-24, 57 and 58), 
wherein the control unit is configured to filter (via 148 and 114 of figure 1) the digital signal in real time to exclude the second sounds from the digital output signal generated (column 9 lines 6-14).


Regarding claim 2, Ouchi discloses wherein the control unit defines a filtering module (148 and 114 of figure 1) programmed with a noise cancelling algorithm  (column 9 lines 6-14) and configured to receive as input the digital signal and the digital output signal (148 feeds from output of 170) and to process the digital signal as a function of the digital output signal to cancel from the digital signal a contribution of the second sounds  (column 9 lines 6-14).

Regarding claim 3, Ouchi discloses comprising a shell (figures 5 and 6, covers 80-86 and top plate of 72 figure 6 plus screen 74), wherein the microphone and the diffuser are both associated with the shell (72 and 78 positioned to emit/receive sound through shell).

Regarding claim 7, Ouchi discloses herein the first sounds have a first reverberation time value (the initial collected sound inherently have reverberation collected from the room) and the second sounds, emitted by the diffuser, have a second reverberation time value, different from the first value, to produce the predetermined reverberation effect (initial reverb sounds are corrected, see figure 11, column 8 line 53 to column 9 line 5).

Regarding claim 8, Ouchi discloses wherein the second reverberation time value is greater than the first reverberation time value (figure 11 shows the times can be extended or shortened depending on the program).

Regarding claim 9, Ouchi discloses wherein the control unit defines a reverberation module (see at least column 1 lines 4-31 and Reverb column 9 lines 15-24, 57 and 58), configured to introduce a predetermined delay time in generating the digital output signal (physical components inherently cause delay, time predetermined by delay from output input of 112 to output of 170 by length of filter 138).

Regarding claim 10, Ouchi discloses wherein the control unit is configured to select said predetermined delay time among a plurality of possible options (select filter and thus length from ROM 152, column 9 lines 15-24), as a function of an input received by a user (via 150 of figure 1).

Regarding claim 11, Ouchi discloses wherein the control unit defines a reverberation module, configured to process the digital signal to modify its waveform according to a reverberation function (Figures 1, 2, and 11 show adjusting a time-based signal, reverb see column 9 lines 15-24, 57 and 58).

Regarding claim 12, Ouchi discloses wherein the control unit is configured to select the reverberation function from a plurality of reverberation functions (select filter from ROM 152 via 150 of figure 1, column 9 lines 15-24).

Regarding claim 13, Ouchi discloses comprising an interface configured to allow a user to select an acoustic effect from a plurality of available options  (select filter from ROM 152 via 150 of figure 1, column 9 lines 15-24), wherein the control unit has access to a memory (152) including a plurality of reference datasets  (column 9 lines 15-24), wherein each dataset corresponds to a respective acoustic effect and wherein the control unit is configured to select, from the plurality of reference datasets, the reference dataset corresponding to the acoustic effect selected by the user  (column 9 lines 15-24, column 1 lines 40-56 further show ROMs contain various initial reflected sound parameters of various sound field patterns).

Regarding claim 15, Ouchi discloses an acoustic enhancement system for producing a reverberation in a room (106 of figure 8), the system comprising a plurality of devices according to claim 1 (62-1 to 62-4), wherein each device of the plurality of devices is located at a respective position inside the room (see figure 8), and wherein the control unit of each device is configured to modify a respective input signal to generate a respective predetermined reverberation effect (as above with single unit, all units of same construction, column 5 line 66- column 6 line 6).


Regarding claim 17, Ouchi discloses acoustic enhancement method for producing a reverberation in a room by means of an acoustic enhancement device, the method comprising the following steps: 
- receiving an analogue input signal (output of mic 78, figures 1, 5, and 6) in a control unit (figure 1, DSP 170 plus A/D converter 112), wherein the analogue input signal represents input sounds present in the room (such as piano in figure 8, present in room 106), the input sounds including first sounds generated by an acoustic source located in the room (that of the piano); 
- generating a digital signal (via 112), representing the analogue input signal; 
- processing the digital signal in the control unit in real time to generate a digital output signal (output of 170) representing second sounds (via 170, column 8 lines 1-16); 
wherein in the step of processing, the control unit processes the digital signal in such a way that the second sounds produce a predetermined reverberation effect in the room (see at least column 1 lines 4-31 and Reverb column 9 lines 15-24, 57 and 58), 
wherein the method further comprises a step of filtering (via 148 and 114 of figure 1) the digital signal in real time to exclude the second sounds from the digital output signal generated (column 9 lines 6-14).

Regarding claim 18, Ouchi discloses wherein the step of filtering includes processing the digital signal as a function of the digital output signal (148 feeds from output of 170) to cancel (via subtractor 114) from the digital signal a contribution of the second sounds, by means of a filtering module programmed with a noise cancelling algorithm (column 9 lines 6-14).

Regarding claim 19, Ouchi discloses comprising a step of reverberating the digital signal to produce the predetermined reverberation effect in the room, the step of reverberating including one or more of the following sub- steps: 
- introducing a predetermined time delay in generating the digital output signal; 
- processing the digital signal to modify its waveform according to a reverberation function (see at least column 1 lines 4-31 and Reverb column 9 lines 15-24, 57 and 58).

Regarding claim 20, claim 20 is rejected in an analogous manner to claims 1 and 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 6072879).

Regarding claim 4, Ouchi discloses wherein the shell includes a first face (plate of 72 plus screen 74) having a predetermined orientation (horizontal) and wherein the diffuser is arranged on the first face of the shell (speaker 72 on plate of 72).
Ouchi also teaches “The location of mounting of the microphone unit 78 is not limited to the lower portion of the sound field control unit 62 but may be other portion so long as it is a location where a sound field can be received flatly” (column 5 lines 18-21).
Although Ouchi does not expressly disclose the microphone and diffuser being on the surface, it would have been obvious to the designer that the microphone may be placed at a position of their preference (as taught by Ouchi), including the same surface as the diffuser.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the microphone and the diffuser are both arranged on the first face of the shell.

Regarding claim 5, Ouchi discloses wherein the microphone and the diffuser have a same first orientation, said first orientation being perpendicular to the first face (combination above teaches using same surface, figure 6 shows transducers perpendicular to their respective surface).


Regarding claim 6, Ouchi does not teach wherein the devices of embodiment of figure 8 are attached to the wall.
Ouchi also discloses wherein a shell (see figure 3) includes a second face (inner face) opposite to a first face (outer face) and further includes,  on the second face, an attachment system configured to attach the device to a wall (left wall, figure 3, column 1 line 32-39).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the attachment teaching of Ouchi’s prior art figure 3 in the system of Ouchi, figure 8.  The motivation for doing so would have been to stabilize the units and clear floor space.  Therefore, it would have been obvious to combine the embodiment of figure 3 with the embodiment of figure 8 to obtain the invention as specified in claim 6.


Regarding claim 14, although Ouchi does not expressly disclose the use of buffering, the examiner takes official notice that buffering the output of a DSP was well known in the art.  The motivation to do so would have been to allow for less errors and a more steady and stable stream of information at the output.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a buffer, configured to temporarily store the data transmitted through the digital signal or to slow down the flow of the data.


Regarding claim 16, Ouchi does not teach wherein the devices of embodiment of figure 8 are attached to the wall.
Ouchi also discloses wherein the prior art system includes at least a wall (left wall, figure 3) delimiting the room (22), wherein devices of a plurality of devices (at least 32 and 33) are attached to said at least a wall at a distance from a floor (column 1 line 32-39).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the attachment teaching of Ouchi’s prior art figure 3 in the system of Ouchi, figure 8.  The motivation for doing so would have been to stabilize the units and clear floor space.  Therefore, it would have been obvious to combine the embodiment of figure 3 with the embodiment of figure 8 to obtain the invention as specified in claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654     


/PAUL KIM/Primary Examiner, Art Unit 2654